Exhibit 10.7.1

 

LOGO [g666083ex10_71pg01a.jpg]

August 18, 2011

John D. Filipowicz

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Dear John;

On behalf of Primus Telecommunications Group, Incorporated (“PTGi” or the
“Company”), it is my pleasure to offer you the position of Acting General
Counsel, Corporate Secretary, and Compliance Officer in addition to your current
responsibilities as PTGi’s Chief Administrative Officer (“CAO”). This position
is recognized at the corporate SVP level and will have commensurate benefits
associated with that level during your “Acting” capacity. This position reports
directly to Peter D. Aquino, Chairman, President and CEO. Your primary office
will be the McLean, VA office. You will be expected to work in one of the
Company’s offices at least every other week for three (3) days. The Company
agrees to reimburse you for all travel (i.e., train, taxi, parking, mileage,
hotel and meals) up to $2,200 per week unless pre-approved by the CEO. Your
start date will be Monday, August 29, 2011 (“Commencement Date”) or as otherwise
agreed upon by you and the CEO.

As a current employee, you will continue to be subject to the Company’s Code of
Ethics, Confidentiality Agreement and other policies. Your employment with the
Company is at-will meaning both you and the Company can end the employment
relationship at any time and for any reason.

Your semi-monthly salary will be $10,416.67, which is $250,000.00 annually.
Beginning in 2011, you will be eligible for a prorated bonus targeted between VP
level of 30% and the SVP level of 40% of your annual base salary based on
performance criteria approved by the Company’s Board of Director’s Compensation
Committee. The bonus will be payable in the calendar year following the calendar
year in which the performance objectives for such bonus are measured, i.e.,
March 2012 for 2011 performance, provided you are employed on the payment date.
Your annual cash bonus for 2011 will be computed on a 12 month basis according
to the percentages set forth herein.

You will also have the opportunity for future incentive equity grants for
corporate Senior Vice Presidents, pending approval of the Company’s equity plan
by the Company’s Board of Directors. In addition, you will be eligible for a
completion bonus of $50,000, payable 50% at completion or not more than one
(1) year from the Commencement Date, and 50% 3 months after the first
installment.

You will continue to be eligible to participate in the Company’s employee
benefit plans for health, dental, vision, life insurance, voluntary life
insurance, AD&D and short-term and long-term disabilities as well as the 401
(k) plan.

You will also have the opportunity for future executive level benefits for
corporate Senior Vice Presidents if and when such plan(s) is developed for
similarly situated employees.

In addition to the benefits listed above, you will be eligible for paid time off
(“PTO”) of 27 days annually, accrued at a rate of 9.00 hours per pay period,
commencing with your start date. In accordance with the Company’s current policy
on PTO leave, you will be eligible to carry forward a maximum of five (5) PTO
days in any one year.

 

LOGO [g666083ex10_71pg01b.jpg]



--------------------------------------------------------------------------------

In the event the Company terminates your employment “without cause within the
first two (2) consecutive years of employment from March 1, 2011, the Company
agrees to pay you separation pay equal to six (6) months of your then current
base salary and will reimburse you for the monthly premiums for elected COBRA
coverage for a period of up to six (6) months.

In the event the Company terminates your employment “without cause after two
(2) consecutive years of employment from March 1, 2011, the Company agrees to
pay you separation pay equal to twelve (12) months of your then current base
salary and will reimburse you for the monthly premiums for elected COBRA
coverage for a period of up to twelve (12) months. For purposes of this
agreement, “without cause” shall mean for any reason other than willful
misconduct, fraud, breach of ethics and other published policies of the Company.

However, if you are separated “without cause” for any of the following reasons:
your travel reimbursement as set forth herein is unilaterally reduced or
eliminated by the Company; or your reporting to anyone other than the CEO is
unilaterally changed by the Company; or your number of working days (3 days
every other week) expectations in VA are unilaterally changed by the Company;
then the Company agrees to pay you six (6) months of your then-current salary
and reimburse you for monthly premiums for elected COBRA coverage for a period
of up to six (6) months. After two (2) years of consecutive employment from
March 1, 2011, the Company agrees to pay you twelve (12) months of your
then-current salary and reimburse you for monthly premiums for elected COBRA
coverage for a period of up to twelve (12) months.

Separation pay will be paid in accordance with the Company’s regular
semi-monthly payroll practices and will begin on the Company’s next regularly
scheduled pay date after the expiration of any applicable revocation period,
unless otherwise required by law. Separation payments will be repeated each
payroll cycle until the separation pay has been paid out in full. All separation
pay described herein shall be subject to appropriate federal and state
withholding. Your entitlement to such payment will be subject to you signing a
Separation and General Release which will contain provisions relating to
confidentiality, direct and non-direct solicitation of customers and employees
and other reasonable and traditional terms.

You may serve on one (1) public or private corporate Board with the prior
written consent of the Company’s Board of Directors. You may serve on non-profit
Boards without the prior consent of the Company’s Board of Directors.

If this offer is acceptable, please sign in the space below and return to me on
or before Monday, August 30, 2011.

 

Kind regards, /s/ Peter D. Aquino Peter D. Aquino Chairman, President, & CEO

 

cc: Jamie Barkovic, Director - Human Resources

 

/s/ John D. Filipowicz

   

8/29/2011

Accepted by: John D. Filipowicz     Date